Exhibit 10.6

AMENDED AND RESTATED GUARANTEE

August 10, 2007

Wachovia Capital Finance Corporation (Central), as Agent

150 South Wacker Drive, Suite 2200

Chicago, Illinois 60606

 

Re: SMTC Manufacturing Corporation of California, SMTC Manufacturing Corporation
of Massachusetts and SMTC Mex Holdings, Inc. (individually, a “Borrower” and
collectively, the “Borrowers”)

Ladies and Gentlemen:

WHEREAS Congress Financial Corporation (Central) (“Congress”) (predecessor to
Wachovia Capital Finance Corporation (Central) (“Wachovia”)) individually and as
collateral agent has entered into certain financing arrangements with Borrowers
and affiliates of Borrowers pursuant to which Congress made loans and provided
other financial accommodations to Borrowers and their affiliates set forth in
the Loan Agreement dated as of June 1, 2004 (as amended pursuant to a first
amending agreement dated March 31, 2005, a second amending agreement dated
August 17, 2005, a third amending agreement dated June 12, 2006, an extension
letter dated August 1, 2006 and a fourth amending agreement dated September 20,
2006, collectively, the “Original Loan Agreement”) and other agreements,
documents and instruments referred to therein or at any time executed and/or
delivered in connection therewith or related thereto, including a guarantee
provided by the undersigned in favour of Congress dated as of June 1, 2004 (the
“Original Guarantee”) (all of the foregoing, including the Original Loan
Agreement, being collectively referred to herein as the “Original Financing
Agreements”);

WHEREAS Borrowers have requested that Wachovia (in such capacity, together with
any successors and assigns if any, the “Agent”) for and on behalf of itself and
as agent for Monroe Capital Management Advisors LLC, a Delaware limited
liability company (in such capacity together with any successors and assigns if
any, the “Tranche B Agent”) and the lenders from time to time party to the Loan
Agreement (as hereinafter defined) (collectively, the “Lenders”), amend and
restate the Original Loan Agreement pursuant to an amended and restated loan
agreement dated as of the date hereof (as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”) and Borrowers, Agent, Tranche B Agent and Lenders have also
agreed to amend and restate the other Original Financing Agreements, including
the Original Guarantee (all of the foregoing, including the Loan Agreement, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, collectively the “Financing
Agreements”); and

WHEREAS due to the close business and financial relationships between Borrowers,
in consideration of the benefits which will accrue to the undersigned (the
“Guarantor”) and as an inducement for and in consideration of Agent, Tranche B
Agent and Lenders making loans and advances and providing other financial
accommodations to Borrowers and their affiliates

 

MEX HOLDINGS GUARANTEE            



--------------------------------------------------------------------------------

pursuant to the Loan Agreement and other Financing Agreements, the Guarantor
hereby agrees to amend and restate the Original Guarantee and provide this
Amended and Restated Guarantee (the “Guarantee”) as follows:

 

1. Guarantee

 

  (a) Guarantor absolutely and unconditionally guarantees and agrees to be
liable for the full and indefeasible payment and performance when due of the
following (all of which are collectively referred to herein as the “Guaranteed
Obligations”):

 

  (i) all obligations, liabilities and indebtedness of any kind, nature and
description of each Borrower to Agent, Tranche B Agent and Lenders and/or their
affiliates, including principal, interest, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, whether arising under the Loan Agreement and other Financing
Agreements or otherwise, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of the Loan
Agreement or after the commencement of any case with respect to a Borrower
and/or its affiliates under the United States Bankruptcy Code or any similar
statute in any jurisdiction (the “Insolvency Legislation”) (including, without
limitation, the payment of interest and other amounts, which would accrue and
become due but for the commencement of such case, whether or not such amounts
are allowed or allowable in whole or in part in any such case and including
loans, interest, fees, charges and expenses related thereto and all other
obligations of a Borrower and its affiliates or their respective successors to
Agent, Tranche B Agent and Lenders arising after the commencement of such case),
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, secured or unsecured, and
however acquired by Agent, Tranche B Agent and Lenders and/or their affiliates;
and

 

  (ii) all expenses (including, without limitation, attorneys’ fees and legal
expenses) incurred by Agent, Tranche B Agent and Lenders in connection with the
preparation, execution, delivery, recording, administration, collection,
liquidation, enforcement and defence of each Borrower’s and its affiliates’
obligations, liabilities and indebtedness as aforesaid to Agent, Tranche B Agent
and Lenders, the rights of Agent, Tranche B Agent and Lenders in any collateral
or under this Guarantee and all other Financing Agreements or in any way
involving claims by or against Agent, Tranche B Agent and Lenders directly or
indirectly arising out of or related to the relationships between Borrowers and
their affiliates, Guarantor or any other Obligor (as hereinafter defined) and
Agent, Tranche B Agent and Lenders, whether such expenses are incurred before,
during or after the initial or any renewal term of the Loan Agreement or other
Financing Agreements or after the commencement of any case with respect to
Borrowers and/or their affiliates or Guarantor under the Insolvency Legislation.

 

MEX HOLDINGS GUARANTEE            

 

- 2 -



--------------------------------------------------------------------------------

  (b) This Guarantee is a guaranty of payment and not of collection. Guarantor
agrees that Agent for itself, Tranche B Agent and Lenders need not attempt to
collect any Guaranteed Obligations from Borrowers and/or their affiliates or any
other Obligor or to realize upon any collateral, but may require Guarantor to
make immediate payment of all of the Guaranteed Obligations to Agent for itself,
Tranche B Agent and Lenders when due, whether by maturity, acceleration or
otherwise, or at any time thereafter. Agent shall apply any amounts received in
respect of the Guaranteed Obligations to any of the Guaranteed Obligations, in
whole or in part (including attorneys’ fees and legal expenses incurred by
Agent, Tranche B Agent or Lenders with respect thereto or otherwise chargeable
to Borrowers and their affiliates or Guarantor) and in accordance with the Loan
Agreement.

 

  (c) Payment by Guarantor shall be made to Agent for itself, Tranche B Agent
and Lenders at the office of Agent from time to time, on demand, as Guaranteed
Obligations become due. Guarantor shall make all payments to Agent for itself,
Tranche B Agent and Lenders on the Guaranteed Obligations free and clear of, and
without deduction or withholding for or on account of, any set-off,
counterclaim, defence, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. One or more successive or
concurrent actions may be brought hereon against Guarantor either in the same
action in which a Borrower or its affiliates or any other Obligor is sued or in
separate actions. In the event any claim or action, or action on any judgment,
based on this Guarantee is brought against Guarantor, Guarantor agrees not to
deduct, set-off, or seek any counterclaim for or recoup any amounts which are or
may be owed by Agent to Guarantor.

 

2. Waivers and Consents

 

  (a) Notice of acceptance of this Guarantee, the making of loans and advances
and providing other financial accommodations to Borrowers and their affiliates
and presentment, demand, protest, notice of protest, notice of non-payment or
default and all other notices to which Borrowers and/or their affiliates or
Guarantor is entitled are hereby waived by Guarantor. Guarantor also waives
notice of and hereby consents to:

 

  (i) any amendment, modification, supplement, extension, renewal, or
restatement of the Loan Agreement and other Financing Agreements, including,
without limitation, extensions of time of payment of or increase or decrease in
the amount of any of the Guaranteed Obligations, the interest rate, fees, other
charges, or any collateral, and the guarantee made herein shall apply to the
Loan Agreement and other Financing Agreements and the Guaranteed Obligations as
so amended, modified, supplemented, renewed, restated or extended, increased or
decreased;

 

MEX HOLDINGS GUARANTEE            

 

- 3 -



--------------------------------------------------------------------------------

  (ii) the taking, exchange, surrender and releasing of collateral or guarantees
now or at any time held by or available to Agent for the obligations of
Borrowers and/or their affiliates or any other party at any time liable on or in
respect of the Guaranteed Obligations or who is the owner of any property which
is security for the Guaranteed Obligations (individually, an “Obligor” and
collectively, the “Obligors”);

 

  (iii) the exercise of, or refraining from the exercise of any rights against a
Borrower and/or its affiliates, Guarantor or any other Obligor or any
collateral;

 

  (iv) the settlement, compromise or release of, or the waiver of any default
with respect to, any of the Guaranteed Obligations; and

 

  (v) any financing by Agent or Lenders of Borrowers under Section 364 of the
United States Bankruptcy Code or consent to the use of cash collateral by Agent
under Section 363 of the United States Bankruptcy Code.

Guarantor agrees that the amount of the Guaranteed Obligations shall not be
diminished and the liability of Guarantor hereunder shall not be otherwise
impaired or affected by any of the foregoing.

 

  (b) No invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations shall affect, impair or be a defence to this Guarantee,
nor shall any other circumstance which might otherwise constitute a defence
available to or legal or equitable discharge of a Borrower or its affiliates in
respect of any of the Guaranteed Obligations, or Guarantor in respect of this
Guarantee, affect, impair or be a defence to this Guarantee. Without limitation
of the foregoing, the liability of Guarantor hereunder shall not be discharged
or impaired in any respect by reason of any failure by Agent to perfect or
continue perfection of any lien or security interest in any collateral or any
delay by Agent in perfecting any such lien or security interest. As to interest,
fees and expenses, whether arising before or after the commencement of any case
with respect to a Borrower or its affiliates under any Insolvency Legislation,
Guarantor shall be liable therefor, even if a Borrower’s or its affiliates’
liability for such amounts does not, or ceases to, exist by operation of law.
Guarantor acknowledges that Agent has not made any representations to Guarantor
with respect to Borrowers and/or their affiliates, any other Obligor or
otherwise in connection with the execution and delivery by Guarantor of this
Guarantee and Guarantor is not in any respect relying upon Agent or any
statements by Agent in connection with this Guarantee.

 

  (c)

Guarantor hereby irrevocably and unconditionally waives and relinquishes all
statutory, contractual, common law, equitable and all other claims against
Borrowers and their affiliates, any collateral for the Guaranteed Obligations or
other assets of Borrowers and their affiliates or any other Obligor, for
subrogation, reimbursement, exoneration, contribution, indemnification, set-off
or other recourse in respect to sums paid or payable to Agent, for itself or the
benefit of Tranche B Agent and Lenders by Guarantor hereunder and Guarantor
hereby

 

MEX HOLDINGS GUARANTEE            

 

- 4 -



--------------------------------------------------------------------------------

 

further irrevocably and unconditionally waives and relinquishes any and all
other benefits which Guarantor might otherwise directly or indirectly receive or
be entitled to receive by reason of any amounts paid by or collected or due from
Guarantor, Borrowers and/or their or any other Obligor upon the Guaranteed
Obligations or realized from their property.

 

  (d) Notwithstanding anything to the contrary contained herein, the amount of
the obligations payable by Guarantor under this Guarantee shall be the aggregate
amount of the Guaranteed Obligations unless a court of competent jurisdiction
adjudicates Guarantor’s obligations to be invalid, avoidable or unenforceable
for any reason (including, without limitation, because of any applicable state
or federal law relating to fraudulent conveyances or transfers), in which case
the amount of the Guaranteed Obligations payable by Guarantor hereunder shall be
limited to the maximum amount that could be guaranteed by Guarantor without
rendering Guarantor’s obligations under this Guarantee invalid, avoidable or
unenforceable under such applicable law.

 

3. Subordination. Payment of all amounts now or hereafter owed to Guarantor by a
Borrower or its affiliates or any other Obligor is hereby subordinated in right
of payment to the indefeasible payment in full to Agent, for itself, Tranche B
Agent or Lenders of the Guaranteed Obligations and all such amounts and any
security and guarantees therefor are hereby assigned to Agent as security for
the Guaranteed Obligations.

 

4. Acceleration. Notwithstanding anything to the contrary contained herein or
any of the terms of any of the other Financing Agreements, the liability of
Guarantor for the entire Guaranteed Obligations shall mature and become
immediately due and payable, even if the liability of a Borrower or any other
Obligor therefor does not, upon the occurrence of any act, condition or event
which constitutes an Event of Default (as such term is defined in the Loan
Agreement).

 

5. Account Stated. The books and records of Agent showing the account between
Agent and Borrowers shall be admissible in evidence in any action or proceeding
against or involving Guarantor as prima facie proof of the items therein set
forth, and the monthly statements of Agent rendered to a Borrower, to the extent
to which no written objection is made within thirty (30) days from the date of
sending thereof to such Borrower, shall be deemed conclusively correct and
constitute an account stated between Agent and such Borrower and be binding on
Guarantor.

 

6. Termination. This Guarantee is continuing, unlimited, absolute and
unconditional. All Guaranteed Obligations shall be conclusively presumed to have
been created in reliance on this Guarantee. Guarantor shall continue to be
liable hereunder until one of Agent’s officers actually receives a written
termination notice from Guarantor sent to Agent at its address set forth above
by certified mail (return receipt requested) and thereafter as set forth below.
Revocation or termination hereof by Guarantor shall not affect, in any manner,
the rights of Agent or any obligations or duties of Guarantor under this
Guarantee with respect to:

 

  (a) Guaranteed Obligations which have been created, contracted, assumed or
incurred prior to the receipt by Agent of such written notice of revocation or
termination as provided herein, including, without limitation:

 

  (i) all amendments, extensions, renewals and modifications of such Guaranteed
Obligations (whether or not evidenced by new or additional agreements, documents
or instruments executed on or after such notice of revocation or termination);

 

MEX HOLDINGS GUARANTEE            

 

- 5 -



--------------------------------------------------------------------------------

  (ii) all interest, fees and similar charges accruing or due on and after
revocation or termination; and

 

  (iii) all attorneys’ fees and legal expenses, costs and other expenses paid or
incurred on or after such notice of revocation or termination in attempting to
collect or enforce any of the Guaranteed Obligations against a Borrower or its
affiliates, Guarantor or any other Obligor (whether or not suit be brought); or

 

  (b) Guaranteed Obligations which have been created, contracted, assumed or
incurred after the receipt by Agent of such written notice of revocation or
termination as provided herein pursuant to any contract entered into by Agent
prior to receipt of such notice. The sole effect of such revocation or
termination by Guarantor shall be to exclude from this Guarantee the liability
of Guarantor for those Guaranteed Obligations arising after the date of receipt
by Agent of such written notice which are unrelated to Guaranteed Obligations
arising or transactions entered into prior to such date. Without limiting the
foregoing, this Guarantee may not be terminated and shall continue so long as
the Loan Agreement shall be in effect (whether during its original term or any
renewal, substitution or extension thereof).

 

7. Reinstatement. If after receipt of any payment of, or proceeds of collateral
applied to the payment of, any of the Guaranteed Obligations, Agent or Lenders
is/are required to surrender or return such payment or proceeds to any Person
for any reason, then the Guaranteed Obligations intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Guarantee shall
continue in full force and effect as if such payment or proceeds had not been
received by Agent or Lenders. Guarantor shall be liable to pay to Agent, and
does indemnify and hold Agent harmless for the amount of any payments or
proceeds surrendered or returned. This Section 7 shall remain effective
notwithstanding any contrary action which may be taken by Agent in reliance upon
such payment or proceeds. This Section 7 shall survive the termination or
revocation of this Guarantee.

 

8.

Amendments and Waivers. Neither this Guarantee nor any provision hereof shall be
amended, modified, waived or discharged orally or by course of conduct, but only
by a written agreement signed by an authorized officer of Agent. Agent shall not
by any act, delay, omission or otherwise be deemed to have expressly or
impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an

 

MEX HOLDINGS GUARANTEE            

 

- 6 -



--------------------------------------------------------------------------------

 

authorized officer of Agent. Any such waiver shall be enforceable only to the
extent specifically set forth therein. A waiver by Agent of any right, power
and/or remedy on any one occasion shall not be construed as a bar to or waiver
of any such right, power and/or remedy which Agent would otherwise have on any
future occasion, whether similar in kind or otherwise.

 

9. Corporate Existence, Power and Authority. Guarantor is a corporation duly
organized and in good standing under the laws of its state or other jurisdiction
of incorporation and is duly qualified as a foreign corporation and in good
standing in all states or other jurisdictions where the nature and extent of the
business transacted by it or the ownership of assets makes such qualification
necessary, except for those jurisdictions in which the failure to so qualify
would not have a material adverse effect on its financial condition, results of
operation or businesses or the rights of Agent hereunder or under the Loan
Agreement and other Financing Agreements. The execution, delivery and
performance of this Guarantee is within the corporate powers of Guarantor, have
been duly authorized and are not in contravention of law or the terms of the
certificates of incorporation, by-laws, or other organizational documentation of
Guarantor, or any indenture, agreement or undertaking to which Guarantor is a
party or by which Guarantor or its property are bound. This Guarantee
constitutes the legal, valid and binding obligation of Guarantor enforceable in
accordance with its terms. Guarantor shall be bound hereby whether or not any
other person signs this Guarantee at any time.

 

10. Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

 

  (a) The validity, interpretation and enforcement of this Guarantee and any
dispute arising out of the relationship between Guarantor and Agent, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of Illinois but excluding any principles of conflicts of law or other
rule of law that would result in the application of the law of any jurisdiction
other than the laws of the State of Illinois.

 

  (b) Guarantor hereby irrevocably consents and submits to the non-exclusive
jurisdiction of the Circuit Court of Cook County, Illinois and the United States
District Court for the Northern District of Illinois, whichever Agent elects,
and waives any objection based on venue or forum non conveniens with respect to
any action instituted therein arising under this Guarantee or any of the other
Financing Agreements or in any way connected with or related or incidental to
the dealings of Guarantor and Agent in respect of this Guarantee or any of the
other Financing Agreements or the transactions related hereto or thereto, in
each case whether now existing or hereafter arising and whether in contract,
tort, equity or otherwise, and agrees that any dispute arising out of the
relationship between Guarantor, Borrowers or their affiliates or any Obligor and
Agent or the conduct of any such persons in connection with this Guarantee, the
other Financing Agreements or otherwise shall be heard only in the courts
described above (except that Agent shall have the right to bring any action or
proceeding against Guarantor or its property in the courts of any other
jurisdiction which Agent deems necessary or appropriate in order to realize on
any collateral at any time granted by a Borrower or its affiliates or Guarantor
to Agent or to otherwise enforce its rights against Guarantor or its property).

 

MEX HOLDINGS GUARANTEE            

 

- 7 -



--------------------------------------------------------------------------------

  (c) Guarantor hereby waives personal service of any and all process upon it
and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth on the signature
pages hereof and service so made shall be deemed to be completed five (5) days
after the same shall have been so deposited in the US mails, or, at Agent’s
option, by service upon Guarantor in any other manner provided under the rules
of any such courts. Within thirty (30) days after such service, Guarantor shall
appear in answer to such process, failing which Guarantor shall be deemed in
default and judgment may be entered by Agent against Guarantor for the amount of
the claim and other relief requested.

 

  (d) GUARANTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS GUARANTEE OR ANY OF THE OTHER
FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF GUARANTOR AND AGENT IN RESPECT OF THIS GUARANTEE OR ANY OF
THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE. GUARANTOR HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT GUARANTOR OR AGENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR
AND AGENT TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

  (e) Neither Agent, Tranche B Agent nor any Lender shall have any liability to
Guarantor (whether in tort, contract, equity or otherwise) for losses suffered
by Guarantor in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Guarantee, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order binding on Agent that the
losses were the result of acts or omissions constituting gross negligence or
wilful misconduct. In any such litigation, Agent shall be entitled to the
benefit of the rebuttable presumption that it acted in good faith and with the
exercise of ordinary care in the performance by it of the terms of the Financing
Agreements.

 

11.

Judgment Currency. To the extent permitted by applicable law, the obligations of
Guarantor in respect of any amount due under this Agreement and other Financing
Agreements to which Guarantor is a party shall, notwithstanding any payment in
any other currency (the “Other Currency”) (whether pursuant to judgment or
otherwise), be discharged only to the extent of the amount in the currency in
which it is due (the

 

MEX HOLDINGS GUARANTEE            

 

- 8 -



--------------------------------------------------------------------------------

 

“Agreed Currency”) that Agent may, in accordance with normal banking procedures,
purchase with the sum paid in the Other Currency (after any premium and costs of
exchange) on the business day immediately after the day on which Agent receives
the payment, such payment being for itself or Tranche B Agent or Lenders and
payable in accordance with the Loan Agreement. If the amount in the Agreed
Currency that may be so purchased for any reason falls short of the amount
originally due, Guarantor shall pay all additional amounts, in the Agreed
Currency, as may be necessary to compensate for the shortfall. Any obligation of
Guarantor not discharged by that payment shall, to the extent permitted by
applicable law, be due as a separate and independent obligation and, until
discharged as provided in this Section, continue in full force and effect.

 

12. Notices. All notices, requests and demands hereunder shall be in writing
and:

 

  (a) made to Agent at its address set forth above and to Guarantor at its chief
executive office set forth below, or to such other address as either party may
designate by written notice to the other in accordance with this provision; and

 

  (b) deemed to have been given or made: if delivered in person, immediately
upon delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next business day, one
(1) business day after sending; and if by certified mail (return receipt
requested) five (5) days after mailing.

 

13. Partial Invalidity. If any provision of this Guarantee is held to be invalid
or unenforceable, such invalidity or unenforceability shall not invalidate this
Guarantee as a whole, but this Guarantee shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.

 

14. Entire Agreement. This Guarantee represents the entire agreement and
understanding of the parties concerning the subject matter hereof, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

 

15. Successors and Assigns. This Guarantee shall be binding upon Guarantor and
its successors and assigns and shall inure to the benefit of Agent and its
successors, endorsees, transferees and assigns. The liquidation, dissolution or
termination of Guarantor shall not terminate this Guarantee as to such entity or
as to any other guarantor.

 

16.

Construction. All references to the term “Guarantor” wherever used herein shall
mean Guarantor and its successors and assigns (including, without limitation,
any receiver, trustee or custodian for Guarantor or of its assets or Guarantor
in its capacity as debtor or debtor-in-possession under the Insolvency
Legislation). All references to the term

 

MEX HOLDINGS GUARANTEE            

 

- 9 -



--------------------------------------------------------------------------------

 

“Agent” wherever used herein shall mean Agent and its successors and assigns and
all references to the term “Borrowers” or “affiliates” wherever used herein
shall mean each Borrower and affiliate and their respective successors and
assigns (including, without limitation, any receiver, trustee or custodian for
Borrowers or affiliates or any of their assets or Borrowers or affiliates in
their capacities as debtor or debtor-in-possession under the Insolvency
Legislation). All references to the term “Person” or “person” wherever used
herein shall mean any individual, sole proprietorship, partnership, limited
partnership, corporation, limited liability company, business trust,
unincorporated association, joint stock corporation, trust, joint venture or
other entity or any government or any agency or instrumentality or political
subdivision thereof. All references to the plural shall also mean the singular
and to the singular shall also mean the plural.

 

17. No Novation. This Guarantee does not discharge or release the obligations
under the Original Loan Agreement and the other Original Financing Agreements or
the Lien (as such term is defined in the Loan Agreement) or priority of any
mortgage, pledge, security agreement or any other security therefor. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Original Loan Agreement and the other Original
Financing Agreements or instruments securing the same, which shall remain in
full force and effect, except as modified hereby or by instruments executed
concurrently herewith. Nothing expressed or implied in this Guarantee shall be
construed as a release or other discharge of any Borrower or any Guarantor under
the Original Financing Agreements from any of its obligations and liabilities as
a “Borrower” or “Guarantor” thereunder. The undersigned hereby (i) confirms and
agrees that each Original Financing Agreement to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the date hereof all
references in any such Original Financing Agreement to “the Original Loan
Agreement,” “thereto,” “thereof,” “thereunder” or words of like import referring
to the Original Financing Agreements shall mean the Original Financing Agreement
as amended and restated by the respective Financing Agreement and (ii) confirms
and agrees that to the extent that any such Financing Agreement purports to
assign or pledge to the Agent a security interest in or Lien (as such term is
defined in the Loan Agreement) on, any collateral as security for the
obligations of the Borrower or the Guarantors from time to time existing in
respect of the Original Financing Agreements, such pledge, assignment and/or
grant of the security interest or Lien (as such term is defined in the Loan
Agreement) is hereby ratified and confirmed in all respects.

 

18. Acknowledgement. Guarantor acknowledges receipt of a copy of this Guarantee.

 

19. Facsimile. This Guarantee may be executed and delivered by facsimile
transmission and Agent may rely on all such facsimile signatures as though such
facsimile signatures were original signatures.

 

MEX HOLDINGS GUARANTEE            

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and delivered this Amended and
Restated Guarantee as of the day and year first above written.

 

ATTEST:     SMTC MEX HOLDINGS, INC.

 

    By:  

 

    Title:  

 

ATTEST:      

 

    By:  

 

    Title:  

 

[CORPORATE SEAL]           Chief Executive Office:    

635 Hood Road

Markham, Ontario

L3R 4N6

    Fax: (905) 479-5326

 

MEX HOLDINGS GUARANTEE            

 

- 11 -